Case 1:16-cv-04978-ERK-CLP Document 44-8 Filed 11/19/18 Page 1 of 2 PageID #: 583




               Exhibit 6
   Case 1:16-cv-04978-ERK-CLP Document 44-8 Filed 11/19/18 Page 2 of 2 PageID #: 584
                AMERICAN
                                   INTERNATIONAL CENTRE
                ARRTTRATTON        FOR DISPUTE RESOLUTION
                A SSOCIATION




                                  AMERICAN ARBITRATION ASSOCIATION


 In the Matter of the Arbitration between                                           Case Number: 01-17-0006-3311

 William J. Lovelace and Octavia Lovelace, ("Claimants")
 -vs-
 Showroom Auto, LLC, ("Respondent")


                                            AWARD OF ARBITRATOR

         I, John F. Byrne, the UNDERSIGNED ARBITRATOR, having been designated in accordance with the
arbitration provisions of the parties' "Retail Installment Contract" dated April 6, 2016; with Claimants (represented
by Brian L. Bromberg, Esq., Bromberg Law Office P.C. and Daniel S. Blinn, Esq., Consumer Law Group, LLC) and
of with Respondent (represented by Steven M. Coren, Esq., Coren Law Group PC); and having been duly sworn, and
having duly heard the proofs and allegations of the Parties at an in-person hearing in New York, NY on August 9,
2018, do hereby, FIND, as follows:
         As limited by their post-hearing brief, Claimants' sole contention is that Respondent incorrectly categorized
a " Dealer Financing Fee" of $1,340.00 as part of the vehicle' s purchase price instead of part of the finance charge on
the Retail Purchase Agreement. As a consequence, Respondent violated the Truth in Lending Act ("TJLA") and
Claimants are entitled to $2,000.00 in statutory damages.
         The finding of a violation also entitles Claimants to an award ofreasonable attorneys' fees. Here, C laimants'
request for $27,000.00 is not justified, especially when, among other things, half their time was spent in federal
court. I will award $3,000.00 in attorneys' fees.
         Accordingly, as and for an Award herein,
     1. Within thirty (30) days of the date of this Award, Respondent shall pay to Claimants the sum
     2. of FIVE THOUSAND DOLLARS and NO CENTS ($5000.00).
     3. The administrative fees of the AAA totaling $2,400.00, originally paid solely by Respondent, and the
         compensation of the arbitrator $1 ,500.00, originally paid solely by Respondent shall be borne as incurred.
         This Award is in full and complete settlement and satisfaction of any and all claims,
counterclaims and defenses submitted to this Arbitration; and any claim or counterclaim not expressly granted herein
is nonetheless deemed DENIED.



                                                                  ~sq
STATE OF NEW YORK)
COUNTY OF KINGS  ) SS:

         I, John F. Byrne, do affirm upon my Oath as Arbitrator that I am the individual described in and who issued
this instrument, which is my Award.




        Date
